 

 

.

“~

CLERK, UNZTED smmTEs DEEREDR comer

 

UNITES STATES DISTRICT COURT
337% ‘Lom AS Riv D, N eee NE} WMEXICO

 

 

 

ALBUQUERQUE, N/M 5 7YO 2 EP 24 2019 ei

4 Ne
: ¢

 

 

 

FROM: MrceHeer_ T> NESSEN es, CLERK =,
REEISTER NOL C2508/5/ /
P60. Bex, 3540 Gon 87 WY/LF

 

MILAN , NM 87021

 

 

—

DZ RECENTLY Freep A Pere7ren’ Far

 

7

HABEAS CokFPus | 25 ,8,¢c, #224) , AN/D
7

 

At [ACTION Fer  AFPRPOZNTMEWT, OCF CetwSsEe._

 

To REPRESENTME . MoTreN FoR £/915—

 

FORMA  PAUPEPIS WAS DEwzreD For THE
MEMENT. Due FO THE CLERK SENDING

 

 

MICHAEL TF NESSEN A FENANCIAL. AFFEDA T~
JT? Be FLUED OUT BY CORE CLlvOeC_

 

CORRECT ETON S TPCUST AUTPFOR ITY FOR

 

L WEEKLY "PAONTHLY AVERAGES OF /AonETHARY

 

DNeoman ie AND SFENDING ¢ AT THZLS

 

PRESENT. TIME AND DSTE 09 [21 201%,

 

7
IT STZ. HAVE No RECEIVED AY FINANCIA

 

AFFIDAVIT FROM THE AUutHoRT TY OF My

 

TRUST AcCouny- THE ceurkz- SEEKS FOR.

 

MY INDTEGENT STATUS, MAY TASK

 

WHAT THE Teme 42 2o7 TS en RETARNING

 

THIS FrN AN Cra AFFCOAVes cSs.o Also

 

 

 

 
 

 

 

SINCE L HAD JO SIT AND WRETE FHES

 

 

LOUuTTVE CONCERN ABOUT TIME RESTRAINTS.
LMAY DL ASK THAT You SEWD (Ae
ANOTHER. FINAN CLAL  AFFEDAVET FER

 

ZDRMA  PAUPERES IN +EerPes THAT LT HAVE

 

ENUG 1 TIME LEFT FTO ASK _FHZES

 

INSTZETUTLON OF LY INCARCERATION

 

FoR ANOTHER. AUTHIRIZATEON 7eO SEND

 

RACK LNMMEDLRTELY TO You THE” CLERK

 

PE THE UNITED smvES DEsTRECr couRTL

 

 

 

 

DATE . og/z ‘ /2e19 RESPECT FULLY Stu BNMETTETD
7 7

 

 

Drrekest” fe Por |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

noe eget tte tetera mg be Zce-2o T2858

  

wHs19
guaa1a “4 TISHOLIN

gio 7% 43S

CONN MAN SNOWANONETY
gunoo LolsiG savas CaLINN ones Xou aid

be aanlaoau 1) 31 8OSE9 at mid

NBSSIN —awHoiW

 

 
